 
Exhibit 10.13
 
 
COMAMTECH INC.
2010 STOCK OPTION PLAN




Article I - Purpose of Plan


1.1
The purpose of the Plan is to provide Executives, Employees and Consultants,
where permitted under applicable legislation, of the Corporation and its
Subsidiaries compensation opportunities that will encourage share ownership and
enhance the Corporation’s ability to attract, retain and motivate key personnel
and reward significant performance achievements.  This Plan replaces all
previous stock option plans of the Corporation and its Subsidiaries.



Article II - Defined Terms


Where used herein, the following terms shall have the following meanings:


2.1
“Board” means the board of directors of the Corporation or, where the context
permits, any committee of such board of directors to which such board of
directors may from time to time delegate its powers or responsibilities
hereunder;



2.2
“Business Day” means any day, other than a Saturday or a Sunday, on which the
Nasdaq Stock Market is open for trading;



2.3
“Consultant” means an individual, or a company or partnership in which the
individual is an employee, shareholder or partner, as the case may be, other
than an Employee or an Executive of the Corporation or a Subsidiary, that:



 
(1)
is engaged to provide, on a bona fide basis, consulting, technical, management
or other services to the Corporation or a Subsidiary under a written contract
between the Corporation or the Subsidiary and the individual or the consultant
company or consultant partnership of the individual; and



 
(2)
in the reasonable opinion of the Corporation, spends or will spend a significant
amount of time and attention on the affairs and business of the Corporation or a
Subsidiary;



2.4
“Corporation” means Comamtech Inc. and includes any successor corporation
thereto;



2.5
“Eligible Person” means any Executive, Employee or Consultant who performs
services for the Corporation and/or a Subsidiary on an ongoing basis or who has
provided or is expected to provide a service of value to the Corporation or a
Subsidiary;



2.6
“Employee” means a full or part-time employee of the Corporation or a
Subsidiary, other than an Executive, and includes, where the context permits, a
trustee, custodian or administrator acting on behalf or for the benefit of
employees of the Corporation or a Subsidiary;



2.7
“Executive” means any officer or director of the Corporation or a Subsidiary;



 
3

--------------------------------------------------------------------------------

 
 
2.8
“Market Price” at any date in respect of Shares shall be the closing quoted
price of such Shares on the Nasdaq Stock Market on the last Business Day
preceding the date on which the Option is approved or if the Shares are listed
for trading on any other stock exchange, the closing trading price of the Shares
on such exchange on the last Business Day preceding the date on which the Option
is approved.  In the event that such Shares did not trade on such Business Day,
the Market Price shall be the average of the bid and ask prices in respect of
such shares at the close of trading on such date.  In the event that such Shares
are not listed and posted for trading on any stock exchange, the Market Price in
respect thereof shall be the fair market value of such Shares as determined by
the Board in its sole discretion;



2.9
“Option” means an option to purchase Shares granted under the Plan;



2.10
“Option Price” means the price per share at which Shares may be purchased under
the Option, as the same may be adjusted from time to time in accordance with
Article VIII hereof;



2.11
“Optionee” means a person to whom an Option has been granted;



2.12
“Plan” means this 2010 Stock Option Plan of the Corporation as embodied herein,
as the same may be amended or varied from time to time;



2.13
“Permanently Disabled” or “Permanent Disability” means the inability of an
Optionee to substantially perform the duties of his or her employment as a
result of illness, accident, physical or mental disability or any other cause,
either for a period of six consecutive months or for any 180 days in any 365 day
period;



2.14
“Shares” means the common shares of the Corporation, or, in the event of an
adjustment contemplated by Article VIII hereof, such other shares or securities
to which an Optionee may be entitled upon the exercise of an Option as a result
of such adjustment; and



2.15
“Subsidiary” means any body corporate which is a subsidiary (as such term is
interpreted in the Business Corporations Act (Ontario)).



Article III - Administration of the Plan


3.1
The Plan shall be administered by the Board.



3.2
The Board shall have the power, where consistent with the general purpose and
intent of the Plan and subject to the specific provisions of the Plan and to
applicable securities and stock exchange regulatory requirements:



(a)
to establish policies and to adopt rules and regulations for carrying out the
purposes, provisions and administration of the Plan;



(b)
to interpret and construe the Plan and to determine all questions arising out of
the Plan and any Option granted pursuant to the Plan, and any such
interpretation, construction, or determination made by the Board shall be final,
binding and conclusive for all purposes;



(c)
to determine to which Eligible Persons Options are granted and to grant Options;



(d)
to determine the number of Shares purchasable under each Option;



(e)
to determine and fix the Option Price, which under no circumstances shall be
less than the Market Price of the Shares at the date of the grant of such
Options;



(f)  
to determine the time or times when and the manner in which Options will be
granted and exercisable;

 
 
4

--------------------------------------------------------------------------------

 


(g)
to determine if the Shares which are subject to an Option will be subject to any
restrictions upon the exercise of such Option;



(h)
to grant in its discretion to the holder of an outstanding Option, in exchange
for the surrender and cancellation of such Option, a new Option having an Option
Price lower than the Option Price of the surrendered and cancelled Option and
containing other terms and conditions as the Board may prescribe; and



(i)
to prescribe the form of the instruments relating to the grant, exercise and
other terms of Options.



3.3           For greater clarity, the Board shall have the power to:


(a)
grant such Options to Eligible Persons which shall not become fully vested or
exercisable until the happening of an event, the attainment of an objective or
the satisfaction of certain other conditions determined by the Board at the time
of the grant of such Options to the Eligible Persons;



(b)
with respect to the hiring of Executives, authorize the Corporation to grant
Options to such Executives as at the date of the acceptance of any offer of
employment by such Executives, subject to approval by the Board; and



(c)
grant Options to a class of persons to be allocated to members of such class who
are Eligible Persons from time to time as may be determined by the Board.



3.4
The Board shall have the power to delegate to a committee of the Board the power
to determine to which Eligible Persons Options are to be granted and to grant
such Options, the number of Shares purchasable under each Option, the Option
Price and the time or times when and the manner in which Options are
exercisable, and such committee shall make such determinations in accordance
with the provisions of this Plan and with applicable securities and stock
exchange regulatory requirements, subject to final approval by the Board.

 
Article IV -  Shares Available under the Plan


4.1
Options may be granted in respect of authorized and unissued Shares provided
that the aggregate number of Shares reserved for issuance under this Plan,
subject to adjustment or increase of such number pursuant to the provisions of
Article IX hereof, together with any Shares reserved for issuance under any
options or warrants for services or employee stock purchase or stock option
plans or any other plans, shall not exceed 1,000,000 Shares.  Shares in respect
of which Options are not exercised shall be available for subsequent Options
under the Plan.  No fractional shares may be purchased or issued under the Plan.



Article V -  Eligibility, Grant and Terms of Options


5.1
In no event may the term of an Option exceed ten years from the date of the
grant of the Option.



5.2
The total number of Shares reserved for issuance under Options granted to
Optionees under this Plan during a financial year of the Corporation shall not
exceed more than 10% of the issued and outstanding Shares at the date of the
grant or proposed grant of the Option.



5.4
The total number of Shares reserved for issuance to any one Optionee under this
Plan together with any Shares reserved for issuance under options or warrants
for services and employee stock purchase plans or any other share compensation
arrangements or incentive plan to such Optionee shall not exceed 5% of the
issued and outstanding Shares at the date of the grant of the Option.



5.5
An Option is personal to the Optionee and may not be assigned or
transferred.  The Option may only be exercised by the Optionee, provided that
where the Optionee is an individual, then during the lifetime of such Optionee,
the Option may be exercised only by him or her, his or her legal representatives
or a nominee which is a corporation wholly-owned by the Optionee.



5.6
Each Option shall be evidenced by a written agreement between the Corporation
and the Optionee containing terms and conditions established with respect to
such Option and shall be consistent with the provisions of the Plan.

 
 
5

--------------------------------------------------------------------------------

 
 
Article VI - Termination of Employment, Death or Retirement


6.1
In the event that an Optionee shall cease or is deemed to cease to be employed
or retained by the Corporation or any Subsidiary for any reason (other than for
reason of cause, death, retirement or circumstances equating retirement as
determined by the Board) or shall receive notice from the Corporation or any
Subsidiary of the termination of such employment or engagement (the
“Termination”) such Optionee may, but only within thirty days next succeeding
such Termination or within such other period as the Board in its sole discretion
may determine exercise such Optionee’s Options to the  extent that such Optionee
was entitled to exercise such Options at the date of such Termination.  All
Options and all rights to purchase such Optionee Shares pursuant thereto shall
expire and terminate immediately on the thirtieth day following such Termination
or on such other date as the Board may in its sole discretion determine.



6.2
Notwithstanding any other provision of the Plan, if such Optionee is terminated
for cause, all Options and all rights to purchase Shares pursuant thereto shall
expire and terminate immediately upon notification being given to such Optionee
of such termination for cause.



6.3
Notwithstanding any other provision of the Plan, if any Optionee shall become
Permanently Disabled or such Optionee’s legal personal representatives may at
any time within one year of the declaration of Permanent Disability or on such
other date as the Board may in its sole discretion determine exercise such
Optionee’s Options to the extent that such Optionee was entitled to exercise
such Options at the date of such declaration (but in no event later than the
normal expiry date of said Option).  All options and all rights to purchase
Shares pursuant thereto shall expire and terminate immediately on that day which
is one year from the declaration of Permanent Disability or on such other date
as the Board may in its sole discretion determine.



6.4
Notwithstanding any other provision of the Plan, if any Optionee shall die
holding Options which have not been fully exercised or surrendered, such
Optionee’s executors, administrators or legal personal representatives may, at
any time within three months after the date of such death or on such other date
as the Board may in its sole discretion determine (but in no event later than
the normal expiry date of the said Options), exercise the Options, to the extent
that the Optionee was entitled to exercise such Options at the date of death.



6.5
Notwithstanding any other provision of the Plan, if any Optionee shall retire,
or terminate such Optionee’s employment or office with the consent of the Board
under circumstances equating retirement, while holding Options which have not
been fully exercised or surrendered, such Optionee may exercise the Options to
the extent that the Optionee was entitled to exercise such Options at the date
of retirement within thirty days after the date of such retirement or within
such other period as the Board in its sole discretion may determine (but in no
event later than the normal expiry date of such  Options).



6.6
Options shall not be affected by any change of employment of such Optionee or by
such Optionee ceasing to be a director or officer of the Corporation or a
Subsidiary, except as the Board in its sole discretion may determine.



 
6

--------------------------------------------------------------------------------

 


Article VII - Exercise of Options


7.1
Subject to the provisions of the Plan, an Option may be exercised from time to
time by delivery to the Corporation at its registered office of a written notice
of exercise addressed to the Secretary of the Corporation specifying the number
of Shares with respect to which the Option is being exercised and accompanied by
payment in full by certified cheque of the Option Price of the Shares to be
purchased or on delivery against payment in full to a financial institution
acceptable to the Corporation.  Certificates for such Shares shall be issued and
delivered to such Optionee within a reasonable time following the receipt of
such notice and payment.



7.2
Notwithstanding any of the provisions contained in the Plan or in any Option,
the Corporation’s obligation to issue Shares to an Optionee pursuant to the
exercise of an Option shall be subject to:



(a)
completion of such registration or other qualification of such Shares or
obtaining approval of such governmental or other regulatory authority as the
Corporation shall determine to be necessary or advisable in connection with the
authorization, issuance or sale thereof;



(b)
the admission of such Shares to listing or quoting on any stock exchange on
which the Shares may be then listed or quoted; and



(c)
the receipt from the Optionee of such representations, agreements and
undertakings, including an undertaking with respect to future dealings in such
Shares, as the Corporation or its counsel determines to be necessary or
advisable in order to safeguard against the violation of the securities laws of
any jurisdiction.



In this connection, the Corporation shall, to the extent necessary, take all
reasonable steps to obtain such approvals, registrations and qualifications as
may be necessary for the issuance of such Shares in compliance with applicable
securities laws and for the listing or quoting of such Shares on any stock
exchange on which the Shares are then listed or quoted.


Article VIII - Adjustments


8.1           Appropriate adjustments in the number of Shares subject to the
Plan and, as regards to Options granted or to be granted, in the number of
Shares optioned and in the Option Price, shall be made by the Board to give
effect to adjustments in the number of Shares resulting from any subdivision,
consolidation or reclassification of the Shares of the Corporation, the payment
of stock dividends by the Corporation (other than dividends in the ordinary
course) or other relevant changes in the capital of the Corporation.


Article IX - Mergers


9.1           Should the Corporation amalgamate or merge with any other body
corporate or bodies corporate (the right to do so being hereby expressly
reserved) whether by way of amalgamation, arrangement, sale of assets and
undertakings or otherwise, then the Corporation shall, as determined by the
Board, either: (i) provide for the reservation and issuance by the continuing or
resulting corporation, upon the exercise by the Optionees of outstanding
Options, of that number of shares of the continuing or resulting corporation to
which the outstanding Options relate at the same aggregate purchase price
adjusted accordingly to reflect the increase or decrease in the number of Shares
involved; or (ii) pay to the Optionees an amount equal to the difference between
the fair market value of the Shares subject to the Options, on the date that the
Corporation amalgamates or merges with another body corporate or bodies
corporate as contemplated herein, and the exercise price of the Options.  For
the purpose of this Section, the "fair market value" of the Shares is an amount
equal to the weighted average price per share at which the Shares have traded on
the Nasdaq Stock Market during the most recent five days on which the Shares are
traded before the amalgamation or merger contemplated herein
becomes effective.  The weighted average price shall be determined by dividing
the aggregate sale price of all such Shares sold on the Nasdaq during the said
five trading days by the total number of such Shares so sold.
 
 
7

--------------------------------------------------------------------------------

 


Article X - Cancellation and Re-grant of Options


10.1           Subject to the prior written approval of any relevant securities
regulation, regulatory authority or stock exchange, the Board may, with the
consent of the Optionee, cancel an existing Option and regrant the Options at an
Option Price determined in the same manner as provided in Article V above.


Article XI - Amendment or Discontinuance of Plan


11.1           Subject to applicable shareholder and/or regulatory approval, the
Board may amend or discontinue the Plan at any time.


Article XII - Miscellaneous Provisions


12.1           The holder of an Option shall not have any rights as a
shareholder of the Corporation with respect to any of the Shares covered by such
Option until such holder shall have exercised such Option in accordance with the
terms of the Plan (including tendering payment in full of the Option Price of
the Shares in respect of which the Option is being exercised) and the
Corporation shall issue such Shares to the Optionee in accordance with the terms
of the Plan in those circumstances.


12.2           Nothing in the Plan or any Option shall confer upon any Employee
Optionee any right to continue in the employ of the Corporation or any
Subsidiary of the Corporation or affect in any way the right of the Corporation
or any such Subsidiary to terminate his or her employment at any time; nor shall
anything in the Plan or any Option be deemed or construed to constitute an
agreement, or an expression of intent on the part of the Corporation or any
Subsidiary to extend the employment of any Employee Optionee beyond the time
which he or she would normally be retired pursuant to the provisions of the
present or future retirement plan of the Corporation or any Subsidiary or beyond
the time at which he or she would otherwise be retired pursuant to the
provisions of any contract of employment with the Corporation or any Subsidiary.


12.3           Nothing in the Plan or any Option shall confer on any Optionee
who is not an Employee Optionee any right to continue providing ongoing services
to the Corporation or any entity controlled by the Corporation or effect in any
way the right of the Corporation or any such entity to terminate his, her or its
contract at any time; nor shall anything in the Plan or any Option be deemed or
construed as a agreement or an expression of intent, on the part of the
Corporation or any such entity to extend the time for the performance of the
ongoing services beyond the time specified in the contract with the Corporation
or any such entity.


Article XIII - Shareholder and Regulatory Approval


13.1           The Plan shall be subject to any requisite approval of securities
regulators and of the shareholders of the Corporation, such shareholder approval
to be given by a resolution passed at a meeting of the shareholders of the
Corporation.  The Corporation shall not grant any Options pursuant to the Plan
unless and until such approval and acceptance is given. All Options granted and
approved under the Corporation’s predecessor Stock Option Plan shall continue as
an obligation of the Corporation and all Shares reserved under the prior Options
shall be included in the number set forth herein subject to their terms and
conditions.


Article XIV - Interpretation


14.1           The Plan shall be construed according to the laws of Ontario,
Canada.


Article XV - Liability


15.1           No member of the Board or any director, officer or employee of
the Corporation or a Subsidiary shall be personally liable for any act taken or
omitted in good faith in connection with the Plan.




* * * * * * * *
 
 
8
 
 